Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-7, 11-12, 26-31 and 35-37 are allowed because the prior art fails to teach or suggest the specific combination (“consisting of”) of BVAB-2, Megasphaera-1 and Atopobium vaginae.  Instead, the closest prior art (FREDERICK and Fredericks) only suggest that BVAB-2, Megasphaera-1 and Atopobium vaginae could be markers for BV, but never suggest the specific combination.  Furthermore, as explained by Applicants in the Replies filed 06/02/2022 and 10/27/2021, skilled artisans did not have a reasonable expectation of success in using any specific combination of markers to consistently and accurately detect BV, much less the specific combination as claimed.  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7, 11-12, 26-31 and 35-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON A PRIEST/Primary Examiner, Art Unit 1637